UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1776



VICKIE L. MCIVER ROBERTS,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA     BAPTIST   HOSPITAL   EMPLOYEE
RELATIONS,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-05-241-1)


Submitted:   November 9, 2005            Decided:   November 18, 2005


Before WILKINSON and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Vickie L. McIver Roberts, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vickie L. McIver Roberts appeals the district court’s

order adopting the recommendation of the magistrate judge and

dismissing    her   civil   action    as   frivolous    under    28    U.S.C.

§ 1915(e)(2)(B) (2000).     We have reviewed the record and find that

this appeal is frivolous. Accordingly, we deny leave to proceed in

forma pauperis and dismiss the appeal on the reasoning of the

district   court.    See    Roberts   v.   N.C.   Baptist   Hosp.     Employee

Relations, No. CA-05-241-1 (M.D.N.C. May 3, 2005).              We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -